COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  R. WAYNE JOHNSON,


                                Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00268-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS
MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator has filed a pro se petition for writ of mandamus requesting that this Court compel
the Honorable Bonnie Rangel, Judge of the 171st District Court, to "rescind her order in cause 07-4189, 171st as it is void."
	Mandamus will issue only to correct a clear abuse of discretion.  See Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).  In addition there must be no other adequate
remedy at law available to the relator.  Id.  Based on the petition and record before us, Relator has
failed to establish he is entitled to mandamus relief.  See Tex. R. App. P. 52.8.  Therefore, the petition
is denied.

						GUADALUPE RIVERA, Justice
November 4, 2009

Before Chew, C.J., McClure, and Rivera, JJ.